Case: 3:19-cr-00047-CVG-RM Document#: 112 Filed: 11/27/19 Page 1of1

IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
DIVISION OF ST. THOMAS AND ST. JOHN

 

UNITED STATES OF AMERICA, )
)
Plaintiff, -
) Criminal No. 2019-47
)
Vv. )
)
VIOLET ANNE GOLDEN, and )
STEPHANIE BARNES, )
)
Defendants. )
)
ORDER

THIS MATTER came on for arraignment on November 27, 2019. The premises
considered, it is hereby ORDERED:

I Discovery will be completed by December 4, 2019.

2. Any motions will be filed by December 16, 2019.

3 A pretrial conference is scheduled for December 20, 2019 at 1:30 p.m.

4. Motions will be heard on January 6, 2020 at 9:00 a.m.

> Trial is scheduled for January 13, 2020 at 9:00 a.m.

6. Counsel shall be familiar with and shall proceed in accordance with the Court’s Policies
and Procedures, available at http://www.vid.uscourts.gov. For trial preparation
purposes, parties should pay particular attention to the requirements regarding

compliance with Local Rules regarding discovery, and with jury selection procedures,
including the exercise of simultaneous peremptory challertges.

DATED: November 27, 2019

 

RUTH MILLER /
United States Magistrate Judge
